Citation Nr: 9932066	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-14 655	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 22, 1977, to 
June 14, 1982.  He also had 4 years, 8 months, and 29 days of 
active service prior to October 22, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1998 decision which denied a claim 
of service connection for an acquired psychiatric disorder.  
However, this was not the first time a claim of service 
connection for an acquired psychiatric disorder had been 
denied.  Previously, in May 1987, a claim of service 
connection for an acquired psychiatric disorder was denied by 
the Board.  See 38 C.F.R. § 20.1100 (1999).  Thereafter, 
applications to reopen where denied by the RO in April 1992, 
July 1993, and August 1994, as well as by the Board in 
February 1997.  

The Board notes that the RO, in its April 1998 decision, did 
not specifically address the question of whether new and 
material evidence had been presented since the prior final 
February 1997 decision.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  It is not clear whether this 
question was not addressed because the RO had tacitly 
determined that the claim for service connection should in 
fact be reopened or because the RO overlooked the fact that 
the record contained prior final Board decisions.  In any 
event, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that, in a matter such as 
this, the Board has a duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
8 Vet. App. 1 (1995).  Therefore, the first issue that now 
must be addressed is whether the claim ought to be reopened.  
38 U.S.C.A. § 5108 (West 1991).  If the Board finds that new 
and material evidence to reopen the claim has not been 
submitted, it is unlawful for the Board to adjudicate the 
underlying merits.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by a May 1987 Board decision.  Thereafter, an 
application to reopen was denied by the Board in February 
1997.

2.  Additional service medical records have been received 
since the February 1997 Board denial that are not cumulative 
of previous records and bear directly upon the underlying 
question of whether psychiatric disability is attributable to 
military service.  They provide significant information as to 
psychiatric assessments during service, information not 
previously known.

3.  No competent medical evidence has been submitted showing 
that any of the veteran's current psychiatric disorders began 
in service, were aggravated thereby, or are otherwise 
attributable to military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim of service connection for an acquired psychiatric 
disorder has been submitted; the claim of service connection 
is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(c), 3.303 (1999).

2.  The claim of service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current psychiatric disorders 
first manifested themselves while in military service.  
Specifically, the veteran alleges that he sustained 
heatstroke while in military service, and that the heat stoke 
caused brain damage which in turn caused his current 
psychiatric disorders.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for an acquired psychiatric disorder is 
not his first such claim.  As noted above, in May 1987, the 
Board denied a claim of service connection for an acquired 
psychiatric disorder and this decision was final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Subsequently, an application to reopen was denied by the 
Board in February 1997.  This action is also final.  Id.  As 
a result, the Board may now consider the veteran's claim of 
service connection on the merits only if "new and material 
evidence" has been presented or secured since the February 
1997 Board decision.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§  3.156, 20.1105 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  If new and material evidence has been presented, 
it must be determined whether, based upon all of the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

Initially, the Board notes that, in addressing whether new 
and material evidence has been presented, it appears that the 
RO did not provide the veteran with notice of the laws and 
regulations governing claims to reopen.  See 38 C.F.R. 
§§ 19.29; 3.156 (1999).  However, given the state of the 
evidence as discussed below, which allows for reopening of 
the previously denied claim, a remand is not required to 
avoid prejudice to the veteran.  Cf. Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Evidence available to the Board in February 1997 included 
service medical records, service personnel records, private 
treatment records (i.e., Cumberland County Mental Health 
Center records, dated from June 1981 to October 1981, June 
1983, and November 1992 to July 1994; Southeast Regional 
Mental Health Center records, dated from September 1983 to 
December 1983; a statement from Bob Searle of the Cumberland 
Counseling Center dated in April 1993; statements from 
Terresa Atwater, M.D., dated in May 1993 and August 1994; and 
Ravenhill Counseling Center records, dated from March 1992 to 
April 1993), VA examination reports dated in January 1985 and 
October 1985, a September 1986 buddy statement, a November 
1986 letter from the veteran's ex-wife, and VA treatment 
records, dated from December 1982 to January 1996.

Specifically, then-available service medical records included 
a November 1980 observation of adult situational reaction 
with reactive depression for which the veteran was given 
Valium.  They also included a March 1981 chronological record 
of medical care that showed the veteran's complaints of a 
nervous stomach attributed to problems with a relationship.  
The service medical records, including a February 1982 
chapter 13 examination, were otherwise negative for 
complaints, diagnoses, and/or treatment for either a 
psychiatric disorder or heat stroke.  Service personnel 
records showed that the veteran was separated from service on 
account of unsuitability.

In addition, Cumberland County Mental Health Center treatment 
records, dated from June 1981 to October 1981 (i.e., while 
the veteran was still in military service), showed the 
veteran was seen on three occasions for complaints, 
diagnoses, and/or treatment for psychiatric problems.  The 
diagnoses included adjustment disorder with depressed mood 
associated with termination of a relationship, and a 
personality disorder.  Moreover, in June 1985, J. Scott Orme 
(a clinical psychologist at Womack Army Community Hospital), 
reported that the veteran had been seen on an outpatient 
basis twice weekly, from May 1981 to May 1982 (i.e., while in 
military service), for depression, anxiety, and decreased 
ability to perform duties within his military occupational 
specialty.

The post-service treatment records showed the veteran's 
complaints, diagnoses, and/or treatment for an adjustment 
disorder with mixed emotional features and mental 
retardation.  See June 1983 Cumberland County Mental Health 
Center records.  They also showed his complaints, diagnoses, 
and/or treatment for generalized anxiety disorder and 
dependent personality disorder with a history of decreased 
intelligence.  See September 1983 to December 1983 private 
treatment records from Southeast Regional Mental Health 
Center. 

VA outpatient treatment records, dated from December 1982 to 
January 1986, showed the veteran's complaints, diagnoses, 
and/or treatment for generalized anxiety disorder with 
depression, possible organic brain syndrome, depressive 
reaction, and dementia with depression with possible severe 
cerebral dysfunction involving both hemispheres.  They also 
showed he was hospitalized four times in 1985 for an 
adjustment disorder with anxiety and depression, possible 
dementia secondary to a claimed heat stroke, inadequate 
personality versus borderline mental retardation, and 
possible Ganser's syndrome.

At a January 1985 VA neuropsychiatric examination, the 
veteran was diagnosed with progressive dementia of unknown 
etiology.  Subsequently, an October 1985 VA examiner 
diagnosed the veteran with dementia, pre-senile onset, of 
unknown etiology, and possible severe personality disorder 
characterized by extremely regressive behavior manifested by 
severe deficits in intellectual functioning.

The September 1986 buddy statement was from a retired 
sergeant who served with the veteran.  He reported that the 
veteran had had a difficult time performing his service 
duties because of a reduced mental capacity and was counseled 
on numerous occasions.  The November 1986 letter from the 
veteran's ex-wife reported that, given the veteran's 
inability to work, something severe must have occurred to him 
while in military service.

The April 1993 statement from Bob Searle of the Cumberland 
Counseling Center showed that the veteran had been seen at 
the Cumberland Counseling Center since March 1992 for an 
organic mental disorder, not otherwise specified, obsessive 
compulsive disorder, dysthymia, a mood and thought distortion 
of unknown etiology, a dulling of the intellect, speech 
impairment, and a marked reduction of functioning.  It also 
included an opinion that some event, or series of events, in 
adulthood precipitated his current mental condition.  
Subsequently, Cumberland Counseling Center treatment records, 
dated from November 1992 to July 1994, showed that the 
veteran was depressed and easily confused, that he had 
concentration problems, and that his thinking was often 
unrealistic.

In her May 1993 letter, Dr. Atwater reported that she had 
seen the veteran for treatment of schizo-affective disorder 
since March 1992.  It was reported that he was not suffering 
from a personality disorder, and opined that the veteran's 
disorder started prior to his discharge from military 
service.  In her August 1994 letter, Dr. Atwater indicated 
that she initially saw the veteran in April 1992 (not March 
1992) and her diagnosis of a schizo-affective disorder was 
based on the history provided to her by the veteran.

Private treatment records from Ravenhill Counseling Center, 
dated from March 1992 to April 1993, showed the veteran's 
complaints and/or treatment for paranoia, nervousness, 
nightmares, suicidal thoughts, short term memory loss, and 
being subject to a "brain shutdown."  Specifically, it was 
reported that the veteran may experience hallucinations, 
rages, impaired judgment, confused thinking, problems 
concentrating, and emotional instability.  The diagnoses 
included schizo-affective disorder, obsessive compulsive 
disorder, and dysthymia. 

Evidence received since the February 1997 Board denial 
includes service medical records, filed in September 1997, 
that were not of record at the time of the February 1997 
denial.  Specifically, the additional service medical records 
include an August 1979 clinical record cover sheet and 
attached narrative summary.  The foregoing records show the 
veteran's complaints and treatment for a psychiatric disorder 
suspected to be schizophrenia.  They also reported that, 
because of his desire to remain in military service, the 
veteran was prescribed Thorazine and discharged to his unit.

The Board finds that the service medical records received 
subsequent to the 1997 Board denial are new and material as 
defined by regulation.  38 C.F.R. §§ 3.156(a), (c).  In other 
words, they bear directly and substantially upon the issue at 
hand, and are neither duplicative nor cumulative.  Given that 
the above-noted service medical records were not previously 
available, this newly received evidence is sufficiently 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  Id.  This is 
especially so since the records tend to show that the veteran 
was suspected of suffering from a chronic disease process--
schizophrenia, during service.  See 38 C.F.R. § 3.309 (1999).  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for an acquired psychiatric disorder.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(c), the Board must reconsider the denial.  
Accordingly, the Board will first determine whether the 
veteran's claim of service connection for an acquired 
psychiatric disorder is well grounded based on the entire 
evidence of record.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  For certain chronic 
diseases, such as psychoses, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).  
However, this presumption is a rebuttable one.  Id.

As noted above, the veteran claims that his current 
psychiatric disorders had their onset in service.  He asserts 
that his psychiatric disorders began after he had heat 
stroke.  However, the Board finds that what is significant 
about the record is, paradoxically, what it does not include.  
As noted above, service medical records show that the 
veteran, in August 1979, received treatment for suspected 
schizophrenia.  Subsequently, a November 1980 service medical 
record shows that he had adult situational reaction with 
reactive depression.  Moreover, while in military service, 
private therapy records showed his complaints, diagnoses, 
and/or treatment for an adjustment disorder with depressed 
mood, a personality disorder, depression, anxiety, and 
decreased ability to perform duties required by his job.  See 
Cumberland County Mental Health Center treatment record, 
dated from June 1981 to October 1981; June 1985 statement 
from J. Scott Orme (a clinical psychologist at Womack Army 
Community Hospital).  Furthermore, Dr. Atwater, in her May 
1993 letter reported that she had seen the veteran for 
treatment of a schizo-affective disorder since March 1992, 
reported he was not suffering from a personality disorder, 
and opined that the veteran's disorder started prior to his 
discharge from the military. 

While post service treatment records, starting in June 1983, 
show the veteran's complaints, diagnoses, and/or treatment 
for a variety of psychiatric disorders, these records do not 
include a diagnosis of schizophrenia or any other psychosis 
during service or within one year of his separation from 
military service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, at 
the two most recent VA examinations, conducted in November 
1997 and January 1998, after review of the record on appeal, 
the diagnoses were dysthymic disorder and borderline 
personality disorder, not schizophrenia.  The January 1998 
examiner also provided a provisional diagnosis of dementia.  
In addition, the January 1998 examiner opined that 
psychological testing revealed a probable organic condition 
of unknown origin that could possibly be reflective of an 
unresolved learning disability affecting visual-motor 
abilities.  Moreover, the November 1997 examiner specifically 
opined that, 

[t]he veteran does not show any signs of 
a schizophrenia illness.  He has been 
diagnosed as having various personality 
disorders [as well as] depress[ion] and 
dementia.  There was also a mention in 
the chart that he has emotional 
difficulties dating back to childhood.  
Because of the disparity of the various 
diagnosis in the past and because of his 
apparent improvement . . . over the past 
12 years is not consistent with a 
progressive dementing process.

The fact that the veteran was given a provisional diagnosis 
of schizophrenia while in military service is not a matter 
for debate.  Similarly, it is also not a matter of dispute 
that the veteran, shortly after his separation from military 
service, has been diagnosed with a variety of psychiatric 
disorders.  However, the salient point to now be made is that 
no medical nexus evidence has been presented to link 
currently diagnosed psychiatric disability to military 
service or problems the veteran experienced during service.  
As stated above, the November 1997 VA examiner concluded in 
his written opinion, quoted above, that the veteran does not 
currently show any signs of schizophrenia.  While the May 
1993 opinion from Dr. Atwater suggests that the veteran has a 
schizo-affective disorder which was thought to have started 
prior to military service, even this opinion does not link 
psychiatric disability to military service or suggest any 
worsening during such service.  

The record includes both private and VA treatment records 
which reiterate the veteran's claim that his psychiatric 
problems were the result of a heat stroke he experienced 
while in military service.  Significantly, these reports are 
merely recitations of the veteran's own self-reported 
history, which consequently do not provide medical nexus 
evidence.  The Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Moreover, given the state of the record on 
appeal, the one-year presumption with respect to psychoses 
does not help the veteran in establishing his claim.  
38 C.F.R. §§ 3.307, 3.309 (1999)

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's, his buddy, or his ex-wife's written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, their opinions as to medical diagnosis 
and etiology, questions integral to the underlying claim of 
service connection, are not helpful.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Bostain v. West, 
11 Vet. App. 124 (1998) (someone qualified by knowledge, 
training, expertise, skill, or education, which they are not 
shown to possess, must provide evidence regarding medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  However, absent presentation of 
a well-grounded claim, no duty to assist exists.  Morton v. 
West, 12 Vet. App. 477 (1999).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

